Title: To Thomas Jefferson from Charles Bonnycastle, 8 September 1825
From: Bonnycastle, Charles
To: Jefferson, Thomas


                        Dear Sir
                        
                    I am not aware whether this will be considered a sufficient acknowledgment of my perfect agreement with the terms above mentioned: if not I shall be happy to subscribe any document of the kind that may meet your approbation—With the greatest respect Your Obedient Humble srvt
                        C: Bonnycastle